     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
WINFERD B.                    :        Civ. No. 3:20CV00306(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :        March 2, 2021
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

     Plaintiff Winferd B. (“plaintiff”), brings this appeal

under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying his application for

Supplemental Security Income (“SSI”). Plaintiff has moved to

reverse the Commissioner’s decision, or in the alternative, to

remand for a re-hearing. [Doc. #17]. Defendant has filed a

motion for an order affirming the decision of the Commissioner.

[Doc. #22].

     For the reasons set forth below, plaintiff’s Motion to

Reverse the Decision of the Commissioner [Doc. #17] is GRANTED,

to the extent that it seeks remand for further proceedings, and

defendant’s Motion for an Order Affirming the Commissioner’s

Decision [Doc. #22] is DENIED.


                                   1
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 2 of 19



I.   PROCEDURAL HISTORY1

     On April 18, 2017, plaintiff filed an application for

disability insurance benefits (“DIB”) and SSI, alleging

disability beginning on January 1, 1999. See Tr. 363-74.

Plaintiff’s applications were denied initially on September 28,

2017, see Tr. 228-29, and upon reconsideration on January 29,

2018. See Tr. 264-65. Prior to the administrative hearing,

plaintiff withdrew his claim for DIB and amended his alleged

disability onset date to March 31, 2017. See Tr. 119.

     On December 6, 2018, Administrative Law Judge (“ALJ”)

Eskunder Boyd held a hearing at which plaintiff appeared with

attorney Mark Weaver and testified. See Tr. 114-61. Vocational

Expert (“VE”) Susan Howard appeared and testified by telephone.

See Tr. 114, 149-60, 513. On December 20, 2018, ALJ Boyd issued

an unfavorable ruling. See Tr. 16-37. On January 30, 2020, the

Appeals Council denied review, thereby rendering ALJ Boyd’s

decision the final decision of the Commissioner. See Tr. 1-7.

The case is now ripe for review under 42 U.S.C. §405(g).




1 On September 17, 2020, plaintiff filed an Amended Statement of
Material Facts. See Doc. #19. Defendant filed a Responsive
Statement of Facts on November 6, 2020, see Doc. #22-2,
substantially adopting plaintiff’s statement of facts with some
“additional facts[.]” Id. at 1.
                                   2
      Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 3 of 19



II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). Substantial

evidence is evidence that a reasonable mind would accept as

adequate to support a conclusion; it is more than a “mere

scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). The reviewing court’s responsibility is to ensure that

a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

                                    3
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 4 of 19



whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

     “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014).



                                   4
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 5 of 19



     In reviewing the ALJ’s decision, this Court’s role is not

to start from scratch. “In reviewing a final decision of the

SSA, this Court is limited to determining whether the SSA’s

conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (quoting Lamay v. Comm’r of

Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)). “[W]hether there

is substantial evidence supporting the appellant’s view is not

the question here; rather, we must decide whether substantial

evidence supports the ALJ’s decision.” Bonet ex rel. T.B. v.

Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (citations omitted).

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

     To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

                                   5
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 6 of 19



work experience, engage in any other kind of substantial gainful

work which exists in the national economy[.]” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §404.1520(c) (requiring that the

impairment “significantly limit[] ... physical or mental ability

to do basic work activities” to be considered “severe”

(alterations added)).

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If
     she is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, she has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the

                                   6
      Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 7 of 19



      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009)

(per curiam). The residual functional capacity (“RFC”) is what a

person is still capable of doing despite limitations resulting

from his physical and mental impairments. See 20 C.F.R.

§404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

                                    7
      Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 8 of 19



broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “has not been under a disability, as

defined in the Social Security Act, from March 31, 2017,

through” December 20, 2018. Tr. 30.

      At step one, the ALJ found that plaintiff had “not engaged

in substantial gainful activity since March 31, 2017, the

alleged onset date” of his disability. Tr. 21.

      At step two, the ALJ determined that plaintiff had the

following severe impairments: “L5-S1 facet arthropathy,

diabetes, post-traumatic stress disorder, and polysubstance

addiction disorder.” Tr. 21.

      At step three, the ALJ found that plaintiff’s severe

impairments did not meet or medically equal any of the listed

impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. See Tr. 22.

The ALJ specifically considered listings 1.04 (disorders of the

spine), 9.00 (endocrine disorders), and 12.15 (trauma and stress

related disorders). See Tr. 22-23. Regarding plaintiff’s facet

arthropathy,2 the ALJ found:




2 “Facet arthropathy is a form of degenerative disease affecting
the joints that connect the vertebrae in the posterior spine.”
Kessler v. Colvin, 48 F. Supp. 3d 578, 586 n.6 (S.D.N.Y. 2014).
                                    8
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 9 of 19



     The severity of the claimant’s condition has not met or
     medically equaled the requirements of listing 1.04A
     because the evidence of record does not show evidence of
     nerve root compression characterized by neuro-anatomic
     distribution of pain, limitation of motion of the spine,
     motor loss accompanied by sensory or reflect loss, and,
     if the lower back is involved, positive sitting and
     supine straight leg raising test.

Tr. 22. The ALJ also evaluated plaintiff’s diabetes under Social

Security Ruling (“SSR”) 14-2p. See Tr. 22.

     The ALJ next found that plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     and 416.967(b) except he can stand and walk for up to 4
     hours and sit for 6 hours; can sit for up to an hour,
     alternate to the standing position for 5 minutes, then
     resume sitting; can never climb ladders, ropes, or
     scaffolds; can occasionally climb ramps and stairs,
     balance, stoop, and crouch and never kneel or crawl; can
     never reach overhead with his right upper extremity; can
     frequently handle and finger; can do not work in exposure
     to heat; can never be exposed to concentrated exposure
     to dust or other pulmonary irritants; can perform
     simple,   routine,   repetitive    tasks;   can   sustain
     concentration,   persistence,   and   pace   for   2-hour
     segments; can have brief and superficial interaction
     with co-workers; can have brief interaction with
     supervisors; can have no interaction with the public;
     can perform work with little or no changes in duties or
     routines; can do no work that requires independent
     judgment, such as setting duties or schedules for others
     or being responsible for the safety of others.

Tr. 24 (sic).

     At step four, the ALJ concluded that plaintiff “has no past

relevant work[.]” Tr. 28.

     At step five, after considering plaintiff’s “age,

education, work experience, and” RFC, the ALJ found that “there

are jobs that exist in significant numbers in the national

                                   9
      Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 10 of 19



economy that the claimant can perform[.]” Tr. 29. Specifically,

the ALJ accepted the VE’s testimony that plaintiff could perform

the following jobs: “bench assembler, DOT 706.684-042, with

30,000 positions nationally; assembler, dry and cell battery,

DOT 727.687-022, with 18,000 positions nationally; and nut

chopper, DOT 521.686-046, with 16,000 positions nationally.” Tr.

29.

V.    DISCUSSION

      Plaintiff moves to reverse the decision of the Commissioner

or for a remand for further proceedings. See Doc. #17. Plaintiff

contends that the ALJ erred by denying his application for SSI,

and makes the following arguments:

      1) The ALJ failed to develop the record. See Doc. #17-2 at

        8-13.

      2) The ALJ’s RFC determination was flawed. See id. at 13-16.

      3) The Commissioner did not meet his burden of proof at step

        five. See id. at 16-19.

      Plaintiff’s arguments that the ALJ failed to develop the

record and that the RFC was incomplete both relate, in part, to

his use of a cane to ambulate. See id. at 12, 15-16. The ALJ’s

analysis of plaintiff’s use of a cane is limited to a single

sentence of the decision: “[T]hough the claimant uses a cane, it

was not prescribed by his doctor, and, moreover, the claimant

also showed the ability to walk normally without use of the

                                    10
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 11 of 19



cane.” Tr. 26. Notably, no records are cited in support of this

contention. In fact, and contrary to the ALJ’s assertion, the

record reveals that a cane was prescribed for plaintiff on three

occasions. See Tr. 723, 2059, 2551. The ALJ therefore made a

factual error regarding plaintiff’s cane. Because this error was

not harmless, the Court remands this matter for further

proceedings. The Court does not reach the merits of plaintiff’s

other arguments.

     Plaintiff argues that the ALJ erred in two respects in

consideration of his use of a cane. First, plaintiff contends

that the ALJ failed to develop the record because “the ALJ

should ... have requested clarification from [plaintiff’s]

primary care provider regarding his medical requirement for a

cane.” Doc. #17-2 at 12. Second, plaintiff argues that the RFC

should have incorporated a restriction reflecting that

plaintiff’s cane is medically required. See id. at 15. The

Commissioner asserts that the ALJ “found that there was no

evidence to support the need for a cane[,]” and “Plaintiff has

not established that he is more limited in ambulation than the

ALJ found.” Doc. #22-1 at 8.

     At the hearing, plaintiff testified that he had been using

a cane for “a couple of years now[,]” and that the cane “takes a

lot of pressure off my knees and my, my foot because I have



                                  11
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 12 of 19



severe neuropathy.”3 Tr. 123-24 (sic). When asked whether his

cane was prescribed, plaintiff responded, “[y]es.” Tr. 124.

     The ALJ stated in his ruling:

     The undersigned notes that none of the records show loss
     of ambulation, such that the claimant could not stand or
     walk to the extent of the residual functional capacity.
     Further, though the claimant uses a cane, it was not
     prescribed by his doctor, and, moreover, the claimant
     also showed the ability to walk normally without use of
     the cane.

Tr. 26 (emphasis added). The ALJ determined that plaintiff had

the RFC to “stand and walk for up to 4 hours and sit for 6

hours[.]” Tr. 24. The RFC does not incorporate use of a cane.

See Tr. 24.

     The ALJ erred by concluding that plaintiff’s cane “was not

prescribed by his doctor[.]” Tr. 26. In fact, the record shows

that plaintiff was prescribed a cane on three separate

occasions.

     First, a progress note from the plaintiff’s visit to the

Community Health Center in Meriden on May 5, 2014, notes that

plaintiff was “in pain – limping – would like to get back brace

and cane.” Tr. 723. Further down the page the progress note

confirms that a “cane rx” was given, Tr. 723, indicating that



3 “Diabetic neuropathy refers to nerve damage that may result as
a long-term complication from diabetes. This can result in
sudden or gradual weakness of a leg, reduced sensations,
tingling, pain in the hands and feet, or chronic nerve damage.”
Molina v. Apfel, 43 F. Supp. 2d 192, 198 n.6 (D. Conn. 1999).

                                  12
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 13 of 19



the provider prescribed plaintiff a cane during that visit.

Plaintiff alleges disability beginning on March 31, 2017, see

Doc. #17-2 at 2; therefore, this prescription predates the

relevant time period. Medical evidence that predates the alleged

disability onset date “can have some probative value[.]” Velez

v. Colvin, No. 3:13CV00171(JGM), 2016 WL 884635, at *5 (D. Conn.

Mar. 8, 2016); see also Davis v. Saul, No. 7:19CV002974(JCM),

2020 WL 2094096, at *11 (S.D.N.Y. May 1, 2020) (Records that

“predate the alleged onset date ... may still be relevant, and

should [be] considered.”); Petrie v. Astrue, No.

5:08CV01289(GLS)(VEB), 2009 WL 6084277, at *7 n.7 (N.D.N.Y. Nov.

10, 2009), report and recommendation adopted, 2010 WL 1063836

(N.D.N.Y. Mar. 19, 2010), aff’d, 412 F. App’x 401 (2d Cir. 2011)

(While the “focus on inquiry must be on the actual period of

disability at issue[,]” evidence that predates the disability

onset date “may have some relevance[.]”). Here, the May 2014

record is relevant because it contradicts the ALJ’s finding that

plaintiff’s cane “was not prescribed by his doctor[.]” Tr. 26.

Moreover, the May 2014 record is “consistent with the

subsequent, post-onset date medical record[,]” McKern v. Comm’r,

No. 1:17CV00944(HBS), 2019 WL 289881, at *3 (W.D.N.Y. Jan. 23,

2019), which contains two additional cane prescriptions, see Tr.

2059, 2551, and repeatedly references plaintiff’s cane use. See,

e.g., Tr. 103, 2105, 2223, 2541.

                                  13
     Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 14 of 19



     Second, plaintiff was prescribed a cane on August 1, 2017,

by “Jeuse Saint-Fleur APRN[,]” who saw plaintiff at Cornell

Scott-Hill Health Center. Tr. 2059. Treatment notes from

plaintiff’s visit state: “pt states of needing med. refill,

including: asthma pump and needs new cane[,]” Tr. 2056, and

“unsteady gait and limping, no cane today ‘he lost it[.]’” Tr.

2058. A cane is then listed as a “Medication[] Added to

Medication List this Visit[,]” and there is a record of the cane

prescription entered by APRN Saint-Fleur. Tr. 2059.

     Third, plaintiff was again prescribed a cane on November 6,

2017. See Tr. 2551. Treatment notes from Cornell Scott-Hill

Health Center on that date include a prescription for a cane,

entered and signed by APRN Saint-Fleur. See Tr. 2551. In sum,

while the ALJ expressly stated that plaintiff’s cane was not

prescribed, see Tr. 26, the record contains three prescriptions

for a cane.4 See Tr. 723, 2059, 2551.

     The only evidence the Court finds in the record to support

the ALJ’s statement regarding plaintiff’s cane use is a comment

made by Dr. Yacov Kogan in his consultative examination report.

Dr. Kogan examined plaintiff on September 14, 2017, and

observed: “Without his cane, [plaintiff] ambulates independently


4 In addition, plaintiff’s treatment notes from September 2017
through December 2018 consistently include a cane in plaintiff’s
list of “current medications.” See Tr. 89, 112, 2035, 2048,
2543, 2557, 2651, 2670, 2705, 2730.
                                   14
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 15 of 19



with normal bilateral step length, speed and stride without

antalgia, plegia, ataxia or instability.” Tr. 2536. While the

ALJ found Dr. Kogan’s report persuasive, he did not specifically

address Dr. Kogan’s comments about plaintiff’s ambulation in his

discussion of the report. See Tr. 27-28. In addition, nothing in

Dr. Kogan’s report indicates that he received or reviewed

plaintiff’s medical record. See Mauro King v. Berryhill, 251 F.

Supp. 3d 438, 444 (N.D.N.Y. 2017) (“A consultative examiner’s

opinion may not constitute substantial evidence where the

consultative examiner is not provided the plaintiff’s treatment

record or diagnostic studies, i.e., the necessary background

information.”).

     Regardless of whether the ALJ relied upon Dr. Kogan’s

comment, or whether Dr. Kogan reviewed plaintiff’s medical

record, the record before the ALJ contained three prescriptions

for a cane. See Tr. 723, 2059, 2551. Thus, the ALJ’s conclusion

that plaintiff’s cane was not prescribed was plainly erroneous,

and based on a misreading of the record.

     The ALJ’s error was not harmless. As discussed, plaintiff’s

RFC did not include the use of a cane to ambulate. See Tr. 24.

During the hearing, the vocational expert testified that, had

the RFC included the use of a cane to ambulate, plaintiff would

be unable to work. See Tr. 150-58.



                                  15
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 16 of 19



     The ALJ presented two different hypothetical RFCs to the

VE, and asked her to determine whether there were jobs in the

national economy that a person with each hypothetical RFC could

perform. See Tr. 150-54. The first hypothetical RFC assumed a

person with the plaintiff’s age, education, and vocational

background, who could perform light work with the following

limitations:

     the individual may never climb ladders, ropes or
     scaffolds,   occasionally  climb   stairs  and   ramps;
     occasionally balance, stoop, and crouch but never kneel
     or crawl; no overhead reaching with the right upper
     extremity; frequently handle and finger; no work and
     exposure to heat[,]

and may have “[n]o work and exposure to dust as a pulmonary

irritant.” Tr. 150. The hypothetical person “can perform simple,

routine, repetitive tasks; can sustain concentration, pace and

persistence for two-hour segments. The individual can have brief

and superficial interaction with coworkers[,]” brief interaction

with supervisors, and “no interaction with the public.” Tr. 150-

51. Further, “[t]he individual requires work with little to no

changes in duties or routines, and no work requiring independent

judgment-making, ... no setting duties or schedules for others.”

Tr. 151.

     The VE identified three jobs that a person with that

hypothetical RFC could perform: folding machine operator, linen




                                  16
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 17 of 19



grader, and coffee grinder. See Tr. 152-53. The ALJ then asked

the VE:

     [Y]ou identified folding machine operator, liner grader,
     and coffee grinder. Adding on to that within – as another
     limitation, use of cane for ambulation without
     necessarily dropping the stand/walk time, how would that
     impact folding machine operator, linen grader and coffee
     grinder?

Tr. 158 (sic). The VE responded: “I think it would preclude

those jobs.” Tr. 158.

     The second hypothetical posed by the ALJ incorporated the

limitations in plaintiff’s RFC. Compare Tr. 24, with Tr. 153-56.

The VE identified three jobs that a person with plaintiff’s RFC

could perform: bench assembler, assembler, dry and cell battery,

and nut chopper. See Tr. 156. The ALJ asked: “[I]f I were to ask

you to also throw in use of a cane for ambulation, how would

that impact or would that eliminate or further reduce the number

of” those jobs? Tr. 157. The VE replied: “I think it would

eliminate the jobs in a production environment unless they were

sedentary production jobs.” Tr. 157.

     Therefore, if plaintiff required a cane to ambulate, he

would not be able to perform any of the six jobs identified by

the VE in response to both hypotheticals, and the Commissioner

would not have met his burden at step five. See Gonzalez ex rel.

Guzman, 360 F. App’x at 243 (At step five, “the Commissioner is

obligated to demonstrate that jobs exist in the national or


                                  17
    Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 18 of 19



local economies that the claimant can perform given his residual

functional capacity.”).

     In a similar case out of the Southern District of Texas,

the Court remanded for a new hearing where the RFC did not

include the use of a cane even though the record was “replete

with evidence that Plaintiff requires, and regularly uses, an

assistive device.” Temple v. Saul, No. 4:19CV03320(DHP), 2020 WL

6075644, at *3-4 (S.D. Tex. Oct. 14, 2020). The Court held:

“Given the ALJ’s failure to include an assistive device in the

RFC or explain the reason for not including it, this Court must

conclude that the ALJ’s decision is not supported by substantial

evidence.” Id. at 4. Here, while the ALJ briefly explained his

decision to not include a cane in the RFC, see Tr. 26, his

explanation was premised upon a significant factual error: that

plaintiff’s cane was not prescribed. Accordingly, the ALJ’s

reasoning for omitting a cane from the RFC was flawed, and the

Court “cannot say that [his decision] is supported by

substantial evidence.” Horan v. Astrue, 350 F. App’x 483, 485

(2d Cir. 2009) (“[B]ecause the ALJ’s credibility determination

was based on a number of factual errors, we ... REMAND the case

for further administrative proceedings consistent with this

opinion.”); see also Rivera v. Astrue, No. 1:10CV04324(RJD),

2012 WL 3614323, at *9 (E.D.N.Y. Aug. 21, 2012) (“The ALJ’s

opinion in this case is marred by errors, both legal and

                                  18
      Case 3:20-cv-00306-SALM Document 23 Filed 03/02/21 Page 19 of 19



factual. ... As a result, the Court is unable to determine

whether the ALJ’s decision is supported by ‘substantial

evidence,’ and remand is appropriate.”). Therefore, remand is

required.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand [Doc. #17] is GRANTED, to the extent that it

seeks remand for further proceedings, and defendant’s Motion for

an Order Affirming the Commissioner’s Decision [Doc. #22] is

DENIED.

      This matter is hereby remanded for further administrative

proceedings consistent with this ruling. The Court offers no

opinion on whether the ALJ should or will find plaintiff

disabled on remand.

      SO ORDERED at New Haven, Connecticut, this 2nd day of

March, 2021.

                                        /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    19
